NOTICE OF ALLOWANCE
Status of Claims
Claims 1, 3-4, 8, 11, 13-14, and 18 are currently amended as of 10/05/2021
Claims 1-20 are currently pending.
Claim 20 has been withdrawn.
Claims 1-19 have been examined and are allowable as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021, 01/18/2022, and 05/18/2022 is being considered by the examiner.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 been cancelled.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Gungor et al. (US 2018/0218422) disclosing a computer implemented system for streamlined product searching including receiving from a user device a search query including at least one key word (see paragraph [0041]-[0043]), generating a list of related products based on the keyword (paragraph [0041], [0044]), determine a filter sequence associated with the product type, comprising an order of filters (paragraph [0017], [0027], [0040], [0045], [0047]), displaying a first filter comprising a fist plurality of selectable attributes (paragraph [0048], [0049], [0051], [0054], [0056]), receive a first selectable attribute from the first filter (paragraph [0054]), delete the first filter form the first record (paragraph [0071], [0074], [0076]), determine whether a second filter in the filter sequence meets the condition for display (paragraph [0079], [0080], [0088], [0089]), if the second filter meets the condition for display: display on the user device the second filter comprising a second plurality of selectable attributes (paragraph [0080], [0088]), receive from the user device a second selectable attribute from the second filter (paragraph [0080], [0089], [0090]), delete the first filter from the first record (paragraph [0071], [0074], [0076]), and display on the user device a listing of products associated with the selected attributes in the second record (paragraph [0080]). Another piece of pertinent prior art is Seshardri et al. (US 2017/0322971) disclosing generating a first record comprising the filter sequence, and store the first record in at least one data structure; instantiating a second record of selectable attributes and store the second record in the at least one data structure; insert the first selected attribute in the second record, and insert the second selected attribute in the second record (See paragraph [0024], [0028], [0039], [0046], [0047]-[0057], [0060], [0072], [0082], [0086]). Another piece of pertinent art is Gong et al. (US 2016/0210321) disclosing ranking each product based on applicability and determining a product type of at least the highest-ranking related product (See paragraph [0076], [0085], [0092], [0106], [0114], [0119]). Another piece of pertinent prior art is Lundgaard et al. (US 2021/0049664) disclosing recommending similar products based on machine learning analysis (See paragraph [0010]). Another piece of pertinent prior art is “E-Commerce Shopping System with Semantic Search and Recommender System” (Sonkusare, S., Singhvi, M., Atkar, K., Kudu, N., E-commerce Shopping System with Semantic Search and Recommender System, April 2020, International Research Journal of Engineering and Technology, Volume 07 Issue 04, pp. 2562-2566.) disclosing a recommender system with an improved filtering system which would be less time consuming than just pure keyword searching and gives ranked results. See pp. 2562-2566. However, none of these references nor any others, expressly provide for this particular combinations of claimed elements. Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.

Examiner notes the 35 USC 101 rejection for being directed to a judicial exception has been withdrawn. The Examiner found Applicant’s arguments/response in the 10/05/2021 response to be persuasive. The Examiner hereby asserts that the claims recite additional elements which individually and in combination integrate any judicial exception into a practical application and result in “significantly more” than any abstract idea which may be recited within the claims. The Examiner hereby asserts that the claims at issue apply the abstract idea with additional elements (including system comprising a memory and at least one processor, user device, display, selectable icon, and machine learning analysis), do not merely “apply” any judicial exception to a computer, and add meaningful limits that amount to more than generally linking the use of the abstract idea to a particular technological environment. Moreover, the claims are necessarily rooted in computer technology to address problem specifically arising in the realm of online shopping platform filters with large amounts of filters that cause access/load problems on the platforms.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The references cited in the form PTO-892 were not applied under relevant section Reasons for Allowance in the above Notice of Allowability, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Frenkel et al. (US 2020/0019571) disclosing defining a set of filters.
Mengle et al. (US 2016/0182617) disclosing navigating filters associated with selected content items.
Setty et al. (US 2016/0125498) disclosing selectable filters such as color, style, brand, condition, price, etc.
Wang et al. (US 2016/0012135) disclosing identifying plurality of filters associated with user input product search.
Konik et al. (US 2015/0356186) disclosing first and second sets of filters.
Kumar et al. (US 2015/0205848) disclosing quick visualization of data hierarchy with large data.
Hu et al. (US 2014/0172821) disclosing generating filters based on search results.
Fong et al. (US 2011/0276920) disclosing displaying option to remove selected attribute form second record and deleting the selected attribute in the second record.
Covington et al. (US 2006/0074879) disclosing menu presenting filters based on context.
Nose et al. (US 6,507,836) disclosing display positions based on attribute values.
Grobler (US 2001/0003455) disclosing user set filters.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625